Citation Nr: 0632980	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  This case was remanded by 
the Board in February 2005 for additional development.


FINDING OF FACT

The veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms or diagnoses of PTSD or any other 
psychiatric condition.

A March 2002 VA PTSD examination report shows that the 
veteran was examined at length and in accordance with the 
applicable criteria from DSM-IV.  The diagnosis was PTSD.  
The Board notes that PTSD has been consistently diagnosed 
since March 2002.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran's service records indicate that he served in Vietnam 
from November 28, 1965 until August 22, 1966 as a supply 
clerk in the 68th Aviation Company.  His military decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Commendation Medal.  There are 
no references, however, to combat in the veteran's service 
personnel records.  He did not earn any decorations, medals, 
badges, ribbons, or awards indicative of participation in 
combat.  For these reasons, the Board concludes that the 
veteran's service personnel records do not indicate that he 
engaged in combat with the enemy.  Accordingly, the veteran's 
service records or other corroborative evidence must 
substantiate or verify the veteran's claimed stressors.

In a January 2002 letter the veteran recounted his claimed 
stressors.  One of the stressors listed involved a claim that 
the veteran was subjected to mortar attacks in January and 
February 1965.  However, in the January 2005 hearing before 
the Board, the veteran stated that the mortar attacks 
occurred between mid-1965 and early 1966.  The March 2002 VA 
PTSD examination report included a more detailed description 
of the mortar attack stressor:

[t]he base camp that they were on was 
being mortared, and his job was to issue 
weapons to other soldiers who were in 
need of weaponry.  He then had to stay in 
the arms room alone and wait for the 
firing to end.  He stated that he was 
extremely scared since all the guns and 
ammunition were there in the room with 
him and he knew that if this room that he 
was in got hit, that he would be dead.  
He had to sit there until the firing 
ended.


The veteran's DA-2658 form in his service medical records 
indicate that from November 28 to July 12, 1966, the veteran 
received his medical and dental treatment at Vung Tau.  The 
veteran's personnel records indicate that he was with the 
68th Aviation Company stationed in the Republic of Vietnam 
from November 28, 1965 to August 22, 1966.  

A request for information was sent to the U.S. Armed Services 
Center for Unit Records Research (CURR) in June 2005.  A 
March 2006 CURR response stated that the unit history for the 
year 1966 had been reviewed for the 68th Aviation Company.  
The response stated that the 68th Aviation Company was 
stationed in Vung Tau from November 28, 1965.  The response 
further stated that on March 12, 1966, "ten rounds of 81mm 
were dropped on the Vung Tau Airfield."  This information 
provides credible supporting evidence of a stressor which was 
the basis of a diagnosis of PTSD.  Credible supporting 
evidence need not corroborate every detail of a claimed 
stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  In this case, the evidence of 
record shows that the 68th Aviation Company was subjected to 
a mortar attack which is consistent with his claimed 
stressor.  Furthermore, the veteran's service personnel 
records show that he was assigned to the 68th Aviation 
Company at the time of the mortar attack and there is no 
indication that he was absent from the unit or otherwise in a 
different location on the date of the attack.  Thus, the CURR 
report is sufficient corroboration of an in-service stressor 
and satisfies that element of a PTSD claim.

Finally, the medical evidence of record shows that the mortar 
attack stressor has been linked to the veteran's currently 
diagnosed PTSD.  After listing the veteran's stressors, 
including the mortar attack stressor, the March 2002 VA PTSD 
report stated "[t]hus, the veteran meets [the] criteria for 
PTSD with regard to trauma."  Similar statements linking the 
veteran's mortar attack stressor to his diagnosed PTSD were 
also made in an April 2006 VA PTSD examination report.  As 
such, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f).

Accordingly, service connection for PTSD is warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


